SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUNDS: DWS LifeCompass Retirement Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund The following disclosure replaces similar disclosure in APPENDIX I-K — UNDERLYING FUNDS OF DWS LIFECOMPASS RETIREMENT FUND, DWS LIFECOMPASS 2015 FUND, DWS LIFECOMPASS 2020 FUND, DWS LIFECOMPASS 2of each fund’s Statement of Additional Information Part I: The following are the underlying DWS funds in which the funds may invest. Central Cash Management Fund DWS Blue Chip Fund DWS Capital Growth Fund DWS Communications Fund DWS Core Fixed Income Fund DWS Core Plus Income Fund DWS Disciplined Market Neutral Fund DWS Diversified International Equity Fund DWS Dreman International Value Fund DWS Dreman Mid Cap Value Fund DWS Dreman Small Cap Value Fund DWS EAFE Equity Index Fund DWS Emerging Markets Equity Fund DWS Emerging Markets Fixed Income Fund DWS Enhanced Commodity Strategy Fund DWS Equity 500 Index Fund DWS Floating Rate Plus Fund DWS Global Bond Fund DWS Global Inflation Plus Fund DWS Global Small Cap Growth Fund DWS Global Thematic Fund DWS GNMA Fund DWS Gold & Precious Metals Fund DWS Growth & Income Fund DWS Health Care Fund DWS High Income Fund DWS High Income Plus Fund DWS International Fund DWS Large Cap Focus Growth Fund DWS Large Cap Value Fund DWS Latin America Equity Fund DWS Mid Cap Growth Fund DWS Money Market Prime Series — DWS Cash Investment Trust DWS Money Market Series — Institutional Shares DWS RREEF Global Infrastructure Fund DWS RREEF Global Real Estate Securities Fund March 18, 2011 DWS RREEF Real Estate Securities Fund DWS S&P 500 Index Fund DWS S&P 500 Plus Fund DWS Short Duration Fund DWS Short Duration Plus Fund DWS Small Cap Core Fund DWS Small Cap Growth Fund DWS Strategic Value Fund DWS Technology Fund DWS U.S. Bond Index Fund DWS World Dividend Fund Please Retain This Supplement for Future Reference March 18, 2011
